Memorandum: Implicit in our former decision (8 A B 2d 768) was the holding that the evidence presented a question of fact which required submission to the jury. The evidence introduced upon the second trial was substantially the same as that upon the first trial and the ease should have been submitted to the jury. (Appeal from judgment of Brie County Court dismissing plaintiffs’ complaint on a renewed motion made at the close of defendant’s evidence, in a negligence action.) Present—Bastow, J. P., Goldman, Halpem, MeClusky and Henry, JJ.